August 27, 2015 VIA EDGAR Ms. Mary Cole Ms. Laura E. Hatch Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Harvest Capital Credit Corporation Post-Effective Amendment No. 4 to Registration Statement on Form N-2 (File No. 333-198362) Dear Ms. Cole and Ms. Hatch: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Harvest Capital Credit Corporation hereby respectfully requests that the above-captioned registration statement, including all amendments thereto, be ordered effective on August 27, 2015, at 4:00 p.m., or as soon thereafter as practicable. Harvest Capital Credit Corporation By: /s/ Richard P. Buckanavage Richard P. Buckanavage President and Chief Executive Officer
